Citation Nr: 0525619	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to March 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  At present, following a reopening of the veteran's 
claim and remand for further development in February 2004, 
the veteran's case is once again before the Board for 
appellate adjudication. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran did not sustain a permanent increase in 
severity of his preexisting heart disorder characterized as 
rheumatic heart disease. 


CONCLUSION OF LAW

A heart disorder characterized as rheumatic heart disease was 
not incurred in or aggravated during active service, and may 
not be presumed to have been incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via RO letters issued in November 2002, 
March 2004 and April 2005; the January 2003 rating decision; 
the February 2003 statement of the case (SOC); the February 
2004 Board decision and remand; and the June 2005 
supplemental statement of the case (SSOC).  In addition, the 
RO letters issued in November 2002, March 2004 and April 
2005, and the February 2003 SOC provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC, the Board decision/remand, and the SSOC, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a November 2002 RO letter (as well as in 
subsequent letters in March 2004 and April 2005), the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial January 2003 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the November 2002, March 2004 and April 2005 
RO letters properly notified the appellant of the evidence 
required to substantiate his claim for service connection.  
In addition, the reasons and bases of the February 2003 SOC, 
the February 2004 Board decision/remand, and the June 2005 
SSOC specifically explained to the appellant what the 
evidence must show in order to establish service connection 
for the claimed disability.  Furthermore, although it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's November 2002 letter, 
followed by the March 2004 and April 2005 letters, informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the February 2003 SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
organic heart diseases, when such diseases are manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

Review of the service medical records shows that on entrance 
examination in August 1976, the veteran had a grade II 
systolic apical murmur that was not disqualifying.  A January 
1977 notations indicating a diagnosis of mitral 
insufficiency, probably of rheumatic etiology.  Additional 
January 1977 notations show the veteran had chest pains, but 
had a normal echocardiogram examination.  A February 1977 
Medical Board Proceedings report indicates that the veteran 
had rheumatic heart disease with mitral valve regurgitation, 
which existed prior to service and was not aggravated by 
service.  At this time, the veteran was totally asymptomatic, 
active, and able to perform his normal duties.  The veteran 
was discharged from active service in March 1977.

Records from the Birmingham VA Medical Center dated in 1979 
show the veteran was treated for mitral valve prolapse, and 
chest pain secondary to the valve prolapse.

Copious records received from the Social Security 
Administration (SSA) essentially show the extensive treatment 
the veteran has received over time for various health 
problems, including heart problems.  Per the SSA records, the 
veteran has been deemed disabled for SSA purposes since March 
1998.  His primary diagnosis causing disability was 
hypertension, and his secondary diagnosis causing disability 
was status post mitral valve prolapse.

A November 2002 statement from M. Valles, M.D., indicates 
that the veteran was discharged after 10 months of military 
service when he was found to have mitral valve disease, 
decompensating during training activities.  The etiology was 
identified as rheumatic heart disease, and he eventually 
required mitral valve replacement due to the severity of the 
problem.  Dr. Valles noted that the veteran participated in 
team sports during his school years after passing a yearly 
physical examination clearing him for these activities.  The 
veteran was also cleared for military service after 
undergoing a careful examination by military health 
professionals, and that it was only after several months into 
military training activities, that the veteran became 
symptomatic, requiring aggressive medical management and was 
finally discharged from service due to his disability.  
Furthermore, Dr. Valles noted that this case was discussed 
with the veteran's cardiologist and, even though it was 
recognized the rheumatic etiology of the disease, it was Dr. 
Valle's opinion that the arduous and strenuous activities 
during his military training activities played an important 
role in his decompensation.

Private records received in 2004, from L. Slavich, D.O., and 
the Randolph County Hospital dated from 1978 to 1979, and 
from 1995 to 2004 show the veteran was treated for various 
disorders, including tachycardia secondary to gastric 
retention, gastritis with pylorospasm, rheumatic heart 
disease, pulmonary hypertension, mitral regurgitation, 
coronary artery disease, angina, mitral valve replacement, 
coronary artery bypass grafting, and other gastrointestinal 
and rectal problems.

Additional private treatment records received in 2004, from 
East Alabama Cardiovascular Associates dated in 2002, show 
the veteran was treated for angina, single-vessel coronary 
artery disease, and left heart catheterization.

Lastly, following a reopening of the veteran's claim in the 
February 2004 Board decision/remand, the veteran underwent a 
VA examination in April 2005, per the Board remand, in order 
to obtain a medical opinion in this case.  The April 2005 VA 
examination report shows that the examiner reviewed the 
veteran's claims files and took into consideration the prior 
medical history.  Upon examination of the veteran and his 
history, the veteran was diagnosed with childhood rheumatic 
fever involving the mitral valve and causing rheumatic mitral 
valve disease, severe rheumatic mitral valve disease and 
severe mitral regurgitation requiring mitral valve 
replacement in 1998, and normal artificial mitral valve 
function.  The veteran also had coronary artery disease 
requiring stent placement and daily medical treatment, 
stable; congestive heart failure requiring treatment with 
laxis, stable; and elevated cholesterol treated with Zocor 
also being a risk factor for coronary artery disease.  In the 
examiner's opinion, the veteran had childhood rheumatic fever 
which involved his mitral valve.  The veteran's heart murmur 
during service was mitral regurgitation due to rheumatic 
heart disease, although no decompensation was noted during 
military service, per the examiner's review of the veteran's 
claims files and medical history.  No aggravation of the 
mitral valve disease during military service was identified.  
Although the veteran's mitral valve disease manifested within 
a year of the veteran's discharge, the increase in severity 
of the mitral valve disease in 1998, more than 20 years after 
discharge from active service, was more likely than not a 
natural progression of his military valve disease.  
Therefore, no service connection was identified for the 
increased severity that occurred in 1998.       

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to the claimed service 
connection for a heart disorder characterized as rheumatic 
heart disease.  Although the veteran and the service medical 
evidence clearly show the veteran had a history of rheumatic 
fever prior to his service, the evidence does not show that 
he was actually diagnosed with a heart disorder prior to 
service.  However, the evidence also does not show that the 
veteran's active service aggravated a diagnosed heart 
disorder.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, as discussed above, the 
November 2002 statement from Dr. Valles notes that the 
veteran participated in team sports during his school years 
after passing a yearly physical examination clearing him for 
these activities, and that he was also cleared for military 
service after undergoing a careful examination by military 
health professionals.  However, it was only after several 
months into military training activities, that the veteran 
became symptomatic, requiring aggressive medical management 
and was finally discharged from service due to his 
disability.  As such, it was Dr. Valles' opinion that the 
arduous and strenuous activities during his military training 
activities played an important role in his decompensation.  
In this respect, the Board acknowledges that Dr. Valles 
recognized, in passing, the rheumatic etiology of the 
veteran's disease.  However, there was no further discussion 
as to how the pre-service rheumatic fever affected the 
veteran's heart disorder during service, or thereafter.  Dr. 
Valles solely focused and discussed the effects that the 
veteran's military training had in the development of the 
claimed rheumatic heart disease, and completely ignored the 
effects of the natural progression of the veteran's disease 
during his active service, as well as the fact that the 
veteran's more severe decompensation of the claimed heart 
disorder did not occur until about 20 years after the 
veteran's discharge from service, in the late 1990s. 

In this respect, the United States Court of Appeals for 
Veterans Claims (Court) has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). See also Kightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).

In contrast, the Board finds that the medical opinion in the 
April 2005 VA examination report has more probative value in 
this case.  The April 2005 VA examiner, following a review of 
the veteran's claims files and medical history, including Dr. 
Valles' statement, found that the veteran's heart murmur 
during service was mitral regurgitation due to rheumatic 
heart disease, and that no decompensation was noted during 
military service.  No aggravation of the mitral valve disease 
during military service wad identified.  And, although the 
veteran's mitral valve disease manifested within a year of 
the veteran's discharge, the increase in severity of the 
mitral valve disease in 1998, more than 20 years after 
discharge from active service, was more likely than not a 
natural progression of his military valve disease.  
Therefore, no service connection was identified for the 
increased severity that occurred in 1998.  And, as noted 
above, factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000). 

In sum, the Board finds that the preponderance of the 
evidence does not support the veteran's contention that he 
had a pre-service heart disorder which was permanently 
aggravated during his active service. 

The Board acknowledges that the veteran entered service with 
a history of rheumatic fever, and that he was treated for 
mitral insufficiency and mitral valve regurgitation during 
service.  And, per a February 1977 Medical Board Proceedings 
report found in the veteran's service medical records, the 
veteran's claimed heart disorder clearly and unmistakably 
existed prior to service.  However, the evidence of record 
simply do not show the veteran's pre-existing disorder was 
permanently aggravated during his active service beyond the 
natural progression of the disorder.  And, for a grant of 
service connection on an aggravation basis, there must be 
permanent advancement of the underlying pathology during 
service.  Thus, the presumption of soundness is therefore 
rebutted.  See 38 U.S.C.A. § 1111; see also VAOPGCPREC 03-
2003 (July 16, 2003).  Furthermore, the Board finds that a 
discussion of whether the presumption of aggravation has been 
rebutted in this case under the provisions of 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has 
found by clear and unmistakable evidence that the veteran's 
heart disorder was not aggravated by service.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.

Although the Board does not doubt the veteran's sincere 
belief that his current heart disorder is related to his 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
aggravation.  Absent a professional medical opinion linking 
the veteran's disorders to service, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to service.  Given 
that the preponderance of the evidence of record does not 
support the veteran's contentions, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for rheumatic heart disease is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


